DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, with respect to the rejection of claims 1, 5-7, 11, 12 and 17 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see page 6, with respect to the rejection of claim 17 under 35 U.S.C. §112(d) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments, see pages 6-9, with respect to the rejection of claims 1-20 under 35 U.S.C. §102(a) have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the at least one bore aids in the purge of exhaust gases) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As shown in the annotated Figure 4 of Sotiropoulou (US Patent Application Publication 2016/0053673) the at least one bore corresponding to apertures “d” extend through the shell which is denoted element “b.” Applicant also argues that element “f” as shown in the annotated Figure 4 of Sotiropoulou cannot correspond to the annular plenum as claimed because Sotiropoulou identifies element 29 in Figure 2b as a pre-combustion chamber volume. However, Figure 2b is directed to a spark plug with a different geometry than the spark plug of Figure 4. Furthermore, while the annular plenum “f” of annotated Figure 4 is contiguous with a similar region corresponding to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotiropoulou (US Patent Application Publication 2016/0053673).
Regarding claim 1, Sotiropoulou discloses a combustion pre-chamber assembly, comprising: 

a pre-chamber device connected to the spark plug, the pre-chamber device including a body (e) defining a pre-chamber volume and at least one nozzle (31) extending through a distal end of the body for communication with a combustion chamber of a cylinder of the internal combustion engine, the body of the pre-chamber device further defining an annular plenum (f) in communication with at least one bore, the body of the pre-chamber device further including at least one passage (620) extending between and opening at the annular plenum and the distal end of the body. 

    PNG
    media_image1.png
    923
    883
    media_image1.png
    Greyscale
 
Regarding claim 2, Sotiropoulou further discloses wherein the at least one bore includes a plurality of bores (as shown in Figure 4). 
Regarding claim 3, Sotiropoulou further discloses wherein the at least one passage includes a plurality of passages (as shown in Figure 4). 

Regarding claim 5, Sotiropoulou further discloses wherein the spark plug includes: a distal end comprising a center cathode electrode (g) and at least one ground electrode (h) [0031];
the insulator nose extends around a proximal end of the center electrode cathode and has a distal end; and
the at least one bore comprises an inner end positioned on an inner side of the shell in communication with the annular volume (as all shown in Figure 4). 
Regarding claim 6, Sotiropoulou further discloses wherein the inner end of the at least one bore is positioned such that a distance between the inner end of the at least one bore and the distal end of the spark plug is greater than a distance between the distal end of the insulator nose and the distal end of the spark plug (as shown in Figure 4). 
Regarding claim 7, Sotiropoulou further discloses wherein the at least one bore includes a first number of bores positioned around the shell (as shown in Figure 4). 
Regarding claim 8, Sotiropoulou further discloses wherein the at least one passage includes a second number of passages positioned around the body of the pre-chamber device (as shown in Figure 4). 
Regarding claim 9, Sotiropoulou further discloses wherein the first number is greater than the second number (as shown in Figure 4). 
Regarding claim 10, Sotiropoulou further discloses wherein the body of the pre-chamber device includes an inner surface around the pre-chamber volume and the annular plenum is a groove in the inner surface that extends around the pre-chamber volume (as shown in Figure 4). 
Regarding claim 11, Sotiropoulou discloses a combustion pre-chamber assembly, comprising: 

a pre-chamber device connected to the spark plug, the pre-chamber device including a body (e) defining a pre-chamber volume and at least one nozzle (31) extending through a distal end of the body for communication with a combustion chamber of a cylinder of the internal combustion engine, the body of the pre-chamber device further having a groove that forms an annular plenum (f) and the at least one bore of the spark plug opens into the annular plenum, the body of the pre-chamber device further including g at least one passage (620) extending between and opening at the annular plenum and the distal end of the body, the at least one passage, the annular plenum, and the at least one bore providing for fluid flow between a main combustion chamber of the internal combustion engine and the annular volume of the spark plug (as shown in Figure 4). 
Regarding claim 12, Sotiropoulou further discloses wherein the at least one bore includes a a first number of bores positioned around the shell (as shown in Figure 4). 
Regarding claim 13, Sotiropoulou further discloses wherein the at least one passage includes a second number of passages positioned around the body of the pre-chamber device (as shown in Figure 4). 
Regarding claim 14, Sotiropoulou further discloses wherein the first number is greater than the second number (as shown in Figure 4). 
Regarding claim 15, Sotiropoulou further discloses wherein the at least one nozzle includes a plurality of nozzles extending through the distal end wall of the body of the pre-chamber device (as shown in Figure 4).
Regarding claim 16, Sotiropoulou discloses a combustion pre-chamber device, comprising: 

Regarding claim 17, Sotiropoulou further discloses wherein the at least one passage includes a plurality of passages (as shown in Figure 4). 
Regarding claim 18, Sotiropoulou further discloses wherein the at least one nozzle includes a plurality of nozzles (as shown in Figure 4). 
Regarding claim 19, Sotiropoulou further discloses wherein the groove is located on an inner surface of the body that extends around a proximal end of the pre-chamber volume (as shown in Figure 4). 
Regarding claim 20, Sotiropoulou further discloses wherein the groove is continuous (as shown in Figure 4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747